324 F.2d 294
139 U.S.P.Q. 257
CRANE CO., a corporation, Plaintiff-Appellant,v.CRANE HEATING & AIR CONDITIONING CO., a corporation, FrankJ. Crane, Jr., Thomas Crane, Defendants-Appellees.
No. 15256.
United States Court of Appeals Sixth Circuit.
Nov. 4, 1963.

1
Truman A. Herron, Cincinnati, Ohio, Wood, Herron & Evans, Cincinnati, Ohio, Byron, Hume, Groen & Clement, Chicago, Ill., of counsel, for appellant.


2
William J. Rielly, Cincinnati, Ohio, for appellees.


3
Before WEICK and PHILLIPS, Circuit Judges, and DARR, Senior District judge.

ORDER

4
The District Court, following the modification of its judgment by this Court in the previous appeal reported in 299 F.2d 577, entered an order upon the remand which provided:


5
'It is therefore ordered, adjudged and decreed that the modifications contained in the opinion and judgment entry of the Unied States Court of Appeals are hereby adopted and made a part of the original judgment entry in this case.'


6
The modification made by this Court in the previous appeal was to adopt and make a part of our order the agreement of the defendant set forth in Finding No. 9.  The order entered by the District Court on remand as a above set forth clearly has the effect of adopting and making the defendant's agreement as set forth in Finding No. 9 a part of judgment which means that defendants is ordered to perform its provisions.  This constituted a full compliance with our mandate which the District Court was without power to change.  Stiller v. Squeez-A-Purse Corporation, 296 F.2d 504 (C.A.6).


7
It is, therefore, ordered that the judgment entered by the District Court upon the remand be and it hereby is affirmed.